 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     JOSEPH B.,
 8
                                Plaintiff,            Case No. C18-5935JLR
 9
                   v.                                 ORDER AFFIRMING DENIAL OF
10                                                    BENEFITS
11 COMMISSIONER OF SOCIAL
     SECURITY,
12
                                Defendant.
13
                                     I.      INTRODUCTION
14
            Plaintiff Joseph B. seeks review of the denial of his applications for supplemental
15
     security income and disability insurance benefits. Plaintiff contends that the
16
     Administrative Law Judge (“ALJ”) erred by failing to find that Plaintiff suffered a severe
17

18 impairment of panic disorder at step two of the disability evaluation process, and by

19 failing to properly evaluate Plaintiff’s testimony regarding the side effects of his

20 medications and the functional impact of his headaches. (Pl. Op. Br. (Dkt. # 11) at 1-2.)

21 Plaintiff also argues that the Appeals Council erred in evaluating a letter from Plaintiff’s

22 wife submitted after the ALJ’s decision, which related to Plaintiff’s headache symptoms.

23
     (Id. at 11-12.) As discussed below, the court AFFIRMS the Commissioner’s decision


     ORDER AFFIRMING DENIAL OF BENEFITS - 1
 1 and DISMISSES this case with prejudice.

 2                                II.    THE ALJ’S DECISION
 3          Utilizing the five-step disability evaluation process, 20 C.F.R. §§ 404.1520,
 4
     416.920, the ALJ found:
 5
            Step one: Plaintiff has not engaged in substantial gainful activity since September
 6          22, 2014, the alleged onset date. See 20 C.F.R §§ 404.1571-76, 416.971-76.

 7          Step two: Plaintiff has the following severe impairments: Obesity, tinnitus,
            chronic back pain with no objective findings, mild osteoarthritis, migraine and
 8          other headaches, depression not otherwise specified, and anxiety disorder. See 20
            C.F.R. §§ 404.1520(c), 416.920(c).
 9
            Step three: Plaintiff does not have an impairment or combination of impairments
10
            that meets or medically equals the severity of one of the listed impairments in 20
11          C.F.R. Part 404, Subpart P, Appendix 1. See 20 C.F.R. §§ 404.1520(d), 404.1525,
            404.1526, 416.920(d), 416.925, 416.926.
12
            Residual Functional Capacity (“RFC”): Plaintiff can perform light work as
13          defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b). He can lift 20 pounds
            occasionally and 10 pounds frequently. He can sit, stand, and walk each for six
14          hours in an eight-hour workday. He can occasionally climb ladders, ropes,
            scaffolds, ramps, and stairs. He can occasionally stoop, crouch, crawl, and kneel.
15          He can have no exposure to extreme cold, and occasional exposure to noise,
            inhaled irritants, and hazards. He can understand, remember, and apply
16          information to complete simple and detailed tasks in a setting with few changes,
            no public contact, and no teamwork assignments.
17

18          Step four: Plaintiff cannot perform past relevant work. See 20 C.F.R.
            §§ 404.1565, 416.965.
19
            Step five: Considering Plaintiff’s age, education, work experience, and RFC,
20          there are jobs that exist in significant numbers in the national economy that
            Plaintiff can perform. See 20 C.F.R. §§ 404.1569, 404.1569(a), 416.969,
21          416.969(a).
22 (Admin. Record (“AR”) (Dkt. # 7) at 18-31.) Based on these findings, the ALJ found

23
     that Plaintiff had not been under a disability, as defined by the Social Security Act


     ORDER AFFIRMING DENIAL OF BENEFITS - 2
 1 (“Act”), from September 22, 2014, through the date of the ALJ’s decision. (Id. at 30-31.)

 2 The Appeals Council considered additional evidence Plaintiff submitted after the ALJ’s

 3 decision, including medical records from the VA Medical Center, and a letter from

 4
     Plaintiff’s wife. (See id. at 2.) The Appeals Council determined that this evidence “d[id]
 5
     not show a reasonable probability that it would change the outcome of the [disability]
 6
     decision,” and denied Plaintiff’s request for review. (See id. at 1-4.)
 7
                                        III.   DISCUSSION
 8
            Plaintiff bears the burden of proving he is disabled within the meaning of the Act.
 9
     See Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999). Pursuant to 42 U.S.C.
10

11 § 405(g), the court may only set aside a denial of social security benefits when the ALJ’s

12 findings are based on legal error or not supported by substantial evidence in the record as

13 a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th Cir. 2005). The ALJ is

14 responsible for determining credibility, resolving conflicts in medical testimony, and

15 resolving any other ambiguities that exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th

16 Cir. 1995). Although the court is required to examine the entire record, it may neither

17
     reweigh the evidence nor substitute its judgment for that of the ALJ. See Thomas v.
18
     Barnhart, 278 F.3d 947, 954 (9th Cir. 2002).
19
     A.     The ALJ Did Not Harmfully Err in Finding that Plaintiff’s Panic Disorder
20          Was Not a Severe Impairment

21          Plaintiff argues that the ALJ erred at step two in finding that Plaintiff did not have

22 a severe impairment of panic disorder. (Pl. Op. Br. at 4-9.) The court disagrees.

23          At step two, the ALJ found that Plaintiff had severe mental impairments of


     ORDER AFFIRMING DENIAL OF BENEFITS - 3
 1 “depression not otherwise specified” and “anxiety disorder.” (AR at 21.) The ALJ noted

 2 that Plaintiff “exhibited a constellation of symptoms that has resulted in varying

 3 diagnoses for his mental health conditions, depending on his presentation during different

 4
     examinations.” (Id.) The ALJ explained, accordingly, that he “considered all mental
 5
     health symptoms regardless of the precise diagnosis” in analyzing Plaintiff’s claims. (Id.)
 6
            The step two inquiry is “merely a threshold determination meant to screen out
 7
     weak claims.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017) (citing Bowen v.
 8
     Yuckert, 482 U.S. 137, 146-47 (1987)). At step two, the ALJ must determine if the
 9
     claimant suffers from any impairments that are “severe.” 20 C.F.R. §§ 404.1520(c),
10

11 416.920(c). As long as the claimant has at least one severe impairment, the disability

12 inquiry moves on to step three. See 20 C.F.R. §§ 404.1520(d), 416.920(d). The step two

13 inquiry “is not meant to identify the impairments that should be taken into account when

14 determining the RFC.” Buck, 869 F.3d at 1048-49. At the RFC phase, the ALJ must

15 consider the claimant’s limitations from all impairments, including those that are not

16 severe. Id. at 1049. “The RFC therefore should be exactly the same regardless of

17
     whether certain impairments are considered ‘severe’ or not.” Id. (emphasis omitted).
18
     Thus, a claimant generally cannot be prejudiced by failure to consider a particular
19
     impairment severe at step two as long as the ALJ finds that the claimant has at least one
20
     severe impairment, and still addresses the non-severe impairment when considering the
21
     claimant’s RFC. Id. (citing Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012)).
22
            Plaintiff has failed to show harmful error. See Ludwig v. Astrue, 681 F.3d 1047,
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 4
 1 1054 (9th Cir. 2012) (holding that the party challenging an administrative decision bears

 2 the burden of proving harmful error) (citing Shinseki v. Sanders, 556 U.S. 396, 407-09

 3 (2009)). In discussing Plaintiff’s RFC, the ALJ addressed panic attacks, the primary

 4
     manifestation of Plaintiff’s alleged panic disorder. (AR at 25.) The ALJ noted that the
 5
     record did not support the frequency of attacks to which Plaintiff testified. (Id.) The ALJ
 6
     noted that Plaintiff was prescribed medication, “which seemed to help manage his
 7
     symptoms.” (Id.) The ALJ interpreted this evidence to find that Plaintiff’s panic attacks
 8
     could be accommodated by the limitations in the RFC, including few workplace changes,
 9
     no public contact, and no teamwork assignments. (See id. at 23, 25.) This was a
10

11 reasonable interpretation of the evidence, and Plaintiff has thus not shown error. See

12 Thomas, 278 F.3d at 954.

13          Plaintiff argues that Hill v. Astrue, 698 F.3d 1153, 1161 (9th Cir. 2012),

14 commands reversal. (Pl. Op. Br. at 6-7.) The Ninth Circuit in Hill found that the ALJ

15 erred because he excluded panic disorder from the claimant’s list of impairments, making

16 the RFC incomplete. Id. But here, the ALJ explicitly addressed Plaintiff’s panic attacks

17
     in discussing the RFC regardless of the fact that he did not list panic disorder as a severe
18
     impairment. (AR at 25.) Hill therefore does not control the outcome, and Plaintiff has
19
     failed to show that the ALJ harmfully erred in failing to find panic disorder to be a severe
20
     impairment at step two.
21
     B.     The ALJ Did Not Harmfully Err in Rejecting Plaintiff’s Symptom Testimony
22
            Plaintiff argues that the ALJ erred in rejecting two specific points from Plaintiff’s
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 5
 1 testimony. (Pl. Op. Br. at 9-12.) First, Plaintiff argues that the ALJ erred in rejecting

 2 Plaintiff’s testimony about the side effects of his medications. (Id. at 9-11.) Second,

 3 Plaintiff argues that the ALJ erred in rejecting Plaintiff’s testimony about the functional

 4
     impact of his headaches. (Id. at 11-12.)
 5
            The Ninth Circuit has “established a two-step analysis for determining the extent
 6
     to which a claimant’s symptom testimony must be credited.” Trevizo v. Berryhill, 871
 7
     F.3d 664, 678 (9th Cir. 2017). The ALJ must first determine whether the claimant has
 8
     presented objective medical evidence of an impairment that “‘could reasonably be
 9
     expected to produce the pain or other symptoms alleged.’” Id. (quoting Garrison v.
10

11 Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014)). At this stage, the claimant need only

12 show that the impairment could have caused some degree of his symptoms; he does not

13 have to show that the impairment could reasonably be expected to cause the severity of

14 the symptoms alleged. Id. The ALJ found that Plaintiff met this step. (AR at 24.)

15          If the claimant satisfies the first step, and there is no evidence of malingering, the
16 ALJ may only reject the claimant’s testimony “‘by offering specific, clear and convincing

17
     reasons for doing so. This is not an easy requirement to meet.’” Trevizo, 871 F.3d at 678
18
     (quoting Garrison, 759 F.3d at 1014-15). In evaluating the ALJ’s determination at this
19
     step, the court may not substitute its judgment for that of the ALJ. Fair v. Bowen, 885
20
     F.2d 597, 604 (9th Cir. 1989). As long as the ALJ’s decision is supported by substantial
21
     evidence, it should stand, even if some of the ALJ’s reasons for discrediting a claimant’s
22
     testimony fail. See Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 6
 1          1.     The ALJ Did Not Harmfully Err in Rejecting Plaintiff’s Testimony
                   Regarding the Side Effects of His Medications
 2
            Plaintiff argues that the ALJ accepted Plaintiff’s testimony regarding the side
 3
     effects of his medications, but failed to account for the functional impact of these side
 4

 5 effects in crafting the RFC. (Pl. Op. Br. at 9-10.) Plaintiff testified that his medications

 6 caused sexual dysfunction, sleepiness, and drowsiness. (AR at 120, 365.) Plaintiff

 7 argues that these side effects could cause Plaintiff to be off-task or absent from work.

 8 (Pl. Op. Br. at 10.)

 9          Plaintiff’s argument fails. First, Plaintiff overstates the ALJ’s position. The ALJ
10 did not accept Plaintiff’s testimony that he experienced drowsiness from his medications,

11
     but merely explained that Plaintiff testified to that effect. (See AR at 24.)
12
            Second, the ALJ gave clear and convincing reasons for discounting Plaintiff’s
13
     testimony regarding the functional effect of his medications. “Contradiction with the
14
     medical record is a sufficient basis for rejecting the claimant’s subjective testimony.”
15
     Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (citing
16
     Johnson v. Shalala, 60 F.3d 1428, 1434 (9th Cir. 1995)). The ALJ noted that Plaintiff’s
17

18 medical records showed normal memory, concentration, attention, and overall cognition.

19 (AR at 25, 600, 701, 759, 768, 789, 833-34.) The ALJ reasonably interpreted the

20 evidence in finding that Plaintiff’s normal cognitive function contradicted his claims that

21 his drowsiness impacted his ability to work. 1 See Thomas, 278 F.3d at 960.

22

23          1
             The ALJ noted several other reasons for discounting Plaintiff’s testimony, including his
     performance of strenuous household chores and brief work as a ski instructor. (See AR at 26-27,


     ORDER AFFIRMING DENIAL OF BENEFITS - 7
 1          Third, Plaintiff has failed to show that the ALJ irrationally interpreted the

 2 evidence in crafting the RFC. “[T]he ALJ is responsible for translating and incorporating

 3 clinical findings into a succinct RFC.” Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d

 4
     996, 1006 (9th Cir. 2015) (citing Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th
 5
     Cir. 2008)). Plaintiff alleged drowsiness, but the record does not conclusively establish
 6
     what functional effect drowsiness would have on Plaintiff’s ability to work. (See
 7
     generally AR.) The ALJ interpreted the overall medical evidence and determined that,
 8
     functionally, Plaintiff could “understand, remember, and apply information to complete
 9
     both simple and detailed tasks in a setting with few changes, no public contact, and no
10

11 teamwork assignments.” (Id. at 23.) Drowsiness does not per se cause a person to be

12 off-task or miss work. Thus, it was up to the ALJ to determine, based on the totality of

13 the evidence, what functional limitations Plaintiff had based on the side effects of his

14 medications. See Rounds, 807 F.3d at 1006. Plaintiff has failed to show that the ALJ

15 unreasonably interpreted the evidence when doing so, and has consequently failed to

16 show harmful error. See Ludwig, 681 F.3d at 1054 (citing Shinseki, 556 U.S. at 407-09).

17
            2.      The ALJ Did Not Harmfully Err in Rejecting Plaintiff’s Testimony
18                  Regarding the Effect of His Headaches

19          Plaintiff argues that the ALJ failed to adequately account in the RFC for the effect

20 his headaches have on his ability to work. (See Pl. Op. Br. at 11-12.) Plaintiff argues

21

22
   327, 373-74, 440, 524, 705, 767.) Because the ALJ reasonably rejected Plaintiff’s testimony
23 based on contradiction with the medical evidence, the court need not address whether these
   reasons justify the ALJ’s rejection of Plaintiff’s testimony on the side effects of his medications.


     ORDER AFFIRMING DENIAL OF BENEFITS - 8
 1 that the ALJ failed to fully account for his testimony that he suffered severe headaches at

 2 least once a month in the RFC. (Id.)

 3          Plaintiff reported experiencing headaches about one to two times per week. (See
 4
     AR at 26, 131-32, 670-75.) The ALJ noted that most of Plaintiff’s headaches were
 5
     reported as moderate, with more significant migraines occurring about once a month.
 6
     (See id. at 26, 670-75.) The ALJ further noted that Plaintiff was never referred for a
 7
     neurological consultation to manage his headaches, and he used only over-the-counter
 8
     medication to manage them. (Id. at 26, 132.) The ALJ therefore determined that any
 9
     functional limitations caused by Plaintiff’s headaches could be accommodated by
10

11 limiting his exposure to irritants and reducing his stress. (Id.)

12          Plaintiff has again failed to show harmful error. See Ludwig, 681 F.3d at 1054

13 (citing Shinseki, 556 U.S. at 407-09). As discussed above, the ALJ is responsible for

14 translating the evidence into a succinct RFC. Rounds, 807 F.3d at 1006 (citing

15 Stubbs-Danielson, 539 F.3d at 1174). The ALJ did so here, finding that Plaintiff’s

16 headaches, as established by the evidence, could be accommodated in a work setting by

17
     reducing headache triggers such as exposure to irritants and stress. (See AR at 23, 26.)
18
     Plaintiff’s testimony does not conclusively establish functional limitations due to his
19
     headaches, such as being off-task a certain amount of time in a day or missing a
20
     particular number of days of work in a month. (See id. at 131-32, 670-75.) Plaintiff has
21
     failed to show that the ALJ irrationally interpreted the evidence in crafting the RFC, and
22
     has consequently failed to show harmful error. See Thomas, 278 F.3d at 954.
23



     ORDER AFFIRMING DENIAL OF BENEFITS - 9
 1 C.       The Appeals Council Did Not Harmfully Err in Evaluating a Letter from
            Plaintiff’s Wife Submitted After the ALJ’s Decision
 2
            In connection with Plaintiff’s argument that the ALJ erroneously evaluated his
 3
     testimony regarding the functional effect his headaches, Plaintiff argues that the Appeals
 4

 5 Council erred in evaluating a letter from Plaintiff’s wife describing his headache

 6 symptoms. (Pl. Op. Br. at 11-12.) The court disagrees.

 7          The parties first dispute whether the Appeals Council actually considered this

 8 letter. This dispute stems from contradictory language in the Appeals Council’s decision.

 9 The Appeals Council acknowledged that Plaintiff submitted additional evidence after the

10 ALJ’s decision, including a letter from Plaintiff’s wife, but found that “this evidence does

11
     not show a reasonable probability that it would change the outcome of the [ALJ’s]
12
     decision.” (AR at 2.) However, the Appeals Council then stated that it “did not consider
13
     and exhibit this evidence.” (Id.) Ultimately, the court need not resolve this contradiction
14
     because the evidence was included in the administrative record, and the court may
15
     therefore consider it in determining whether the ALJ’s decision was supported by
16
     substantial evidence. See Revels v. Berryhill, 874 F.3d 648, 665 (9th Cir. 2017) (citing
17

18 Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012)).

19          Plaintiff has again failed to show harmful error. Plaintiff’s wife did not describe

20 any limitations beyond those Plaintiff described in his testimony. (Compare AR at 8 with

21 id. at 131-32.) As discussed above, the ALJ reasonably analyzed Plaintiff’s testimony

22 regarding the functional effect of his headaches and adequately accounted for it in the

23 RFC. See supra Part III.B.2. An ALJ generally does not harmfully err by failing to



     ORDER AFFIRMING DENIAL OF BENEFITS - 10
 1 address lay witness testimony when the ALJ adequately addresses the claimant’s

 2 testimony and the lay witness testimony does not describe limitations beyond those the

 3 claimant has described. See Molina, 674 F.3d at 1122 (holding that the ALJ did not

 4
     harmfully err in failing to discuss lay witness testimony when that testimony “did not
 5
     describe any limitations beyond those [the plaintiff] herself described”). That is what
 6
     occurred here, and Plaintiff has thus failed to show harmful error with respect to
 7
     Plaintiff’s wife’s letter. See id.
 8
                                          IV.   CONCLUSION
 9
            For the foregoing reasons, the court AFFIRMS the Commissioner’s final decision
10

11 and DISMISSES this case with prejudice.

12          DATED this 15th day of July, 2019.

13

14                                                    A
                                                      JAMES L. ROBART
15                                                    United States District Judge
16

17

18

19

20

21

22

23



     ORDER AFFIRMING DENIAL OF BENEFITS - 11
